Citation Nr: 18100208
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-29 894
DATE:	March 29, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service-connection for a right ankle disability is granted.
FINDING OF FACT
The evidence is at least in equipoise as to whether the Veterans current right ankle disability is related to a severe right ankle injury sustained in service.
CONCLUSION OF LAW
The criteria for establishing entitlement to service-connection for a right ankle disability have been met.  38 U.S.C. §§ 1110, 1112, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served honorably in the United States Army from June 1968 to May 1971.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
1. Service-Connection for a Right Ankle Disability
The Veteran seeks entitlement to service-connection for a right ankle disability.  To establish service-connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In this case, the Veteran has a current disability: degenerative joint disease (DJD) of the right ankle.  See July 2012 VAX.  The Veteran contends that his current disability is related to an in-service injury.  Specifically, his service treatment records show that he sustained a severe right ankle sprain in December 1969 for which he received a cast and was placed on a physical profile for two months.  X-rays did not reveal a fracture or dislocation but did show marked soft tissue swelling overlying the lateral malleolus.  The Veteran also credibly asserted symptoms of pain and swelling since the in-service injury.  Finally, he submitted a VA x-ray report dated August 2, 2012, which indicates a link between his current disability and the in-service injury.  The x-rays showed evidence of an old traumatic change to the right ankle in a similar location to that of the injury sustained during service.  Thus, while the record contains a negative VA medical opinion dated July 30, 2012, the Board finds the evidence is at least in equipoise as to whether the current right ankle disability is related to service.  Accordingly, service-connection for the claimed right ankle disability is granted. 
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Kutrolli, Associate Counsel 

